                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                             Case No. 19-CR-10459-RWZ

        v.

 CECCHETELLI, et. al.,

                Defendants.



                     MOTION FOR TEMPORARY PROTECTIVE ORDER

       The United States respectfully moves for a temporary protective order to govern disclosure

of preliminary discovery related to the anticipated detention hearings in this case. A proposed

temporary protective order is attached as Exhibit 1 (the “Temporary Protective Order”).

       Due to the ongoing nature of the initial appearances and appointments of counsel in this

matter, the government has not been able to confer with all defense counsel as to the proposed

Temporary Protective Order or this motion. Additionally, the government files this motion as soon

as practicable in order to commence the process by which discovery that will be pertinent to any

anticipated detention hearings can be provided to defense counsel. Accordingly, the government

respectfully requests that the Court endorse and enter the proposed Temporary Protective Order as

attached.

       Once the Court signs the Temporary Protective Order, the government will begin

producing preliminary discovery to each defense counsel.

       As grounds for the necessity of a Temporary Protective Order in this case, the government

states as follows:

       1.      The Indictment charges the defendants with being leaders, members, or associates

of the criminal organization known as the Almighty Latin Kings and Queens Nations (the “LATIN

                                               1
KINGS”), and further alleges that each of the defendants engaged in racketeering conspiracy in

violation of 18 U.S.C. § 1962(d), distribution of and possession with intent to distribute cocaine,

in violation of 21 U.S.C. § 841(a)(1), conspiracy to distribute and possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 846, or felon in possession of firearms and

ammunition, in violation of 18 U.S.C. § 922(g)(1). See generally Indictment, Dkt. No. 1.

       2.      The pattern of racketeering activity alleged in the Indictment includes acts

involving murder and attempted murder, acts involving robbery, and acts involving tampering with

or retaliating against witnesses, victims, and informants. See Indictment, ¶ 8.

       3.      As further grounds, the government incorporates by reference the Affidavit in

Support of Detention filed by FBI Special Agent Dominic Coppo, previously filed in this case as

Dkt. No. 12-1 (“Coppo Aff.”). Among other things, the Coppo Aff. summarizes (a) how LATIN

KINGS is a violent criminal enterprise with members across the United States who have

committed crimes including murder, assault, robbery, witness intimidation and retaliation, see

Coppo Aff. at pp. 12-168; (b) how LATIN KINGS members have been responsible for significant

violence in Massachusetts in recent years, including numerous shootings, beatings, and stabbings,

see inter alia Coppo Aff. at pp. 47-146; (c) how the defendants are alleged to be members of the

LATIN KINGS operating in Massachusetts, Connecticut, and Rhode Island, see Coppo Aff. at ¶¶

4-51; and (d) how members of the LATIN KINGS allegedly participated in multiple shootings,

robberies, beatings, stabbings, and other acts of violence, in addition to distributing cocaine base

and other controlled substances. See Coppo Aff. at pp. 47-168.           The evidence against the

defendants includes numerous recordings substantiating the commission and conspiracy to commit

shootings, stabbings, beatings, and drug distribution engaged in by the LATIN KINGS. See Coppo

Aff. at pp. 47-168.



                                                 2
       4.      The discovery in this case is expected to contain highly sensitive materials,

including information about witnesses, victims, and co-conspirators, and it is the government’s

position that the lives of witnesses, potential witnesses, and their families—and even co-

conspirators and their families—may be at significant risk if discovery materials are not afforded

the highest levels of confidentiality and protections.

       5.      Indeed, the LATIN KINGS specifically endeavors to obtain copies of court

“paperwork” concerning witnesses and those cooperating with law enforcement. See e.g., Coppo

Aff. at pp. 31-32, 47-50, 56-59, 62-66, 73-77, 89-98., 102-105, 107-115. The LATIN KINGS

reviews paperwork on individuals to determine whether or not they provided information to law

enforcement or otherwise cooperated with investigations and prosecutions. In this case, recordings

have been made of members of the LATIN KINGS reviewing discovery materials (police reports

and grand jury minutes) from criminal cases in order to identify individuals who have cooperated

with law enforcement. See e.g., Coppo Aff. 65 (“A. RODRIGUEZ states, “Hey yo, now this is

my question, is it a police report or is it minutes?” W. PEGUERO says “I got the, I got the whole,

I got the whole page, it’s like from, it’s like a court document.”). Following the review of the

paperwork, LATIN KINGS members engaged in violence, intimidation and harassment of victims,

witnesses and cooperators. Such violence, intimidation and harassment is believed to have already

been undertaken by the LATIN KINGS against multiple victims, witnesses and cooperators to the

racketeering activity committed by the enterprise during the period of the conspiracy charged in

this case. See Coppo Aff. at pp. 31-32, 47-50, 56-59, 62-66, 73-77, 89-98, 102-105, 107-115.

       6.      The Temporary Protective Order is intended solely to govern the discovery

materials to be produced in anticipation of the Detention Hearings. These materials will be

identified by the “JENCKS” Bates number prefix. As the name would suggest, this Temporary



                                                  3
Protective Order is intended to be a temporary measure in order to ensure defense counsel have

immediate access to the discovery materials necessary for the detention hearings. Once all defense

counsel are assigned and matters of detention are determined, the government intends on later

seeking a Protective Order that will govern the voluminous global discovery in this case.

       7.      The government intends to confer with defense counsel and Michael Andrews (the

Case Budgeting Attorney) in order to best arrange for a means of secure delivery of the global

discovery in this case to the defendants. For example, as has been accomplished successfully in a

prior large racketeering conspiracy case involving demonstrated threats and violence towards

victims, witnesses and cooperators, United States v. Recines-Garcia, et. al., 15-CR-10338-FDS.

In that case, the government produced discovery to the defendants digitally for their review at the

facility where they are housed.

       Accordingly, based on the heightened safety and security concerns present in this case, the

government respectfully requests that the Court endorse and enter the proposed Temporary

Protective Order attached as Exhibit 1.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                                      /s/ Philip A. Mallard
                                                     Emily Cannon
                                                     Philip A. Mallard
                                                     Assistant United States Attorneys
                                                     One Courthouse Way
                                                     Boston, MA 02210
                                                     617-748-3120
                                                     emily.cannon@usdoj.gov
                                                     617-748-3674
                                                     philip.mallard@usdoj.gov




                                                4
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.


                                                 By: /s/ Philip A. Mallard
                                                     PHILIP A. MALLARD
                                                     Assistant United States Attorney




                                                 5
